United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4053
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
John F. Jackman,                         *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: November 7, 2000
                                Filed: November 24, 2000
                                    ___________

Before RICHARD S. ARNOLD, BRIGHT, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       John Jackman pleaded guilty to receiving stolen property, in violation of 18
U.S.C. § 2315, and the district court1 sentenced him to 8 months confinement and 2
years supervised release. On appeal, his counsel has filed a brief and moved to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), and Jackman has filed
a pro se supplemental brief. They both argue that Jackman received ineffective
assistance of counsel.


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      Jackman’s ineffective-assistance claims--and his related claim that his guilty plea
was invalid--should be presented in 28 U.S.C. § 2255 proceedings. See United States
v. Martin, 59 F.3d 767, 771 (8th Cir. 1995). Having reviewed the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we have found no non-frivolous issues
for appeal. Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-